Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st of May, 2009,
by and between SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the
“Company”), and Dalton Boutte, an individual currently residing in Houston, TX
(“Executive”).

1. Employment of Executive: In consideration of the mutual covenants and
agreements herein contained, including Executive’s agreement to sign a release
of claims as provided in Section 13, the Company and Executive wish to establish
an Employment Agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits, base salary and incentive
compensation.

2. Term and Extent of Services: During the Initial Term, as defined below,
Executive shall be employed as Vice President Industry Affairs reporting to
Andrew Gould, Chairman & CEO. During the Secondary Term, as defined below,
Executive shall be employed as Senior Advisor reporting to Andrew Gould,
Chairman & CEO. The term hereof shall commence May 1st, 2009 (the “Effective
Date”) and shall continue until the close of business on January 31st, 2013 (the
“Term”). The initial term as referenced herein shall commence on the Effective
Date and shall continue until December 31st, 2009 (the “Initial Term”). The
Secondary Term shall commence January 1st, 2010 and shall continue until
January 31st, 2013 (the “Secondary Term”). During the Initial Term, Executive
agrees to devote up to 100% of his business time to the business of the Company,
as requested, and to perform to the best of his ability and with reasonable
diligence the duties and responsibilities assigned to him by the appropriate
management of the Company. During the Secondary Term, Executive agrees to devote
up to 50% of his time to the business of the Company, as requested, and to
perform to the best of his ability and with reasonable diligence the duties and
responsibilities assigned to him by the appropriate management of the Company.
At the expiration of the Term, Executive agrees to voluntarily retire from the
Company and all affiliates.

Nothing herein shall prohibit Executive, during the Term, from being engaged as
a consultant to organizations and businesses, except those described as
Unauthorized Competitors in Section 5, provided that Executive’s work as a
consultant does not affect his ability to perform the duties and
responsibilities assigned to him under this Agreement.

3. Compensation and Benefits:

 

  (a)

Salary: During the Initial Term, Executive’s base salary shall be US$54,166.67
per month. During the Secondary Term, Executive’s base salary shall be
US$40,625.00 per month. During

 

1



--------------------------------------------------------------------------------

 

the Term, Executive’s base salary shall be payable semi-monthly in accordance
with the Company’s normal payroll practices.

 

  (b) Welfare Benefits: During the Term, Executive shall be eligible to
participate in the Company’s health, welfare and insurance plans (e.g., medical,
dental, vision, life insurance, short- and long-term disability, etc.) on a
basis comparable to that of other U.S. employees.

 

  (c) Pension and Profit Sharing: During the Term, or if Executive’s employment
is terminated sooner pursuant to Section 4, until such termination, Executive
shall continue to accrue benefits under the Company’s qualified and
non-qualified pension and profit sharing plans based on an annual base salary of
$650,000. Executive will also accrue benefits under the same plans, based on the
Incentive payment to be made to him on February 2010, as per section 3(d) below.
Payments under the Company’s non-qualified pension and profit sharing plans will
be made in accordance with the terms of the relevant plan upon separation from
service with the Company.

 

  (d) Incentive Plans: During the Initial Term, Executive will participate in
the Company’s Performance Incentive Program at a range level of 100% of base
pay. During the Secondary Term, Executive shall not participate in the Company’s
Performance Incentive Plan.

 

  i. During the Term, or if Executive’s employment is terminated sooner pursuant
to Section 4, until such termination, Executive will continue to vest in stock
options previously granted to Executive under the Company’s stock option plans
in accordance with the terms of those plans and any applicable agreements.

 

  ii. Upon termination of employment, except for a termination for Cause
pursuant to Section 4 (c) or upon Executive’s employment with an Unauthorized
Competitor as described in Section 5 (c) (i), Executive shall have the lesser of
5 years or the length of time left on the option term from the date of such
termination to exercise any previously granted stock options, to the extent that
such options were exercisable as of the date of such termination.

 

  iii.

Vacation: During the Initial Term, Executive shall continue to accrue vacation.
Executive shall be paid on the last day of the Initial Term a cash amount
representing his accrued and unused vacation accumulated as of December 31,
2009. During the

 

2



--------------------------------------------------------------------------------

 

Secondary Term, Executive shall not be eligible to accrue vacation pay.

 

  (e) Expense Reimbursement: Executive shall be reimbursed for any expenses
incurred in the normal course of performing his duties, including any travel
expenditures necessary to satisfactorily perform his duties. Executive shall
submit all invoices for such incurred costs to the Company no later than 30 days
prior to the end of the taxable year following the taxable year in which they
were incurred. The Company shall reimburse Executive for such costs within 14
days of receipt of such invoices.

4. Termination of Employment: Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

  (a) Termination Due to Death: In the event Executive’s employment terminates
during the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

  (b) Termination Due to Disability: In the event Executive’s employment
terminates during the Term due to his disability within the meaning of any
long-term disability plan maintained by the Company and covering Executive as of
the date of Executive’s disability, Executive shall receive any base salary and
benefits accrued but unpaid as of the date of his termination due to disability,
plus any amounts payable on account of Executive’s disability pursuant to any
other plan or program of the Company.

 

  (c) Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to:

 

  i. His base salary through the date of the termination of his employment for
Cause; and

 

  ii. Any other amounts earned, accrued or owing as of the date of termination
of employment under the applicable employee benefit plans or programs of the
Company.

“Cause” means Executive’s dishonesty, conviction of a felony, willful
unauthorized disclosure of confidential information of the Company, or willful
refusal to perform the duties of Executive’s position or positions with the
Company.

 

3



--------------------------------------------------------------------------------

  (d) Voluntary Termination: Upon 15 days’ prior written notice to the Company
(unless otherwise waived by the Company), Executive may voluntarily terminate
his employment with the Company. A voluntary termination pursuant to this
Section 4(d) shall not include a termination under Section 4 (a), 4 (b) or 4
(c) above, and shall not be deemed a breach of this Agreement by Executive
(except if Executive accepts employment or other prohibited association with an
Unauthorized Competitor, as defined below, during the Term of this Agreement).

In the event Executive voluntarily terminates his employment during the Term,
and (I) does not become employed by an Unauthorized Competitor or (II) becomes
employed by another Oil & Gas related Company with consent of the Chief
Executive Officer (which consent will not be unreasonably withheld), he shall be
entitled to:

 

  i. his base salary through the date of the termination of his employment;

 

  ii. other benefits for which he is eligible in accordance with applicable
plans or programs of the Company;

 

  iii. exercise any stock options granted under a stock option plan of the
Company that vested during the Term of the Agreement (and prior to his
termination date) for up to the lesser of 5 years or the amount of time left on
the option term after his termination date but not to exceed the original option
term.

 

  (e) Termination Due to Mutual Agreement: In the event the Company and the
Executive mutually agree to terminate this Agreement, the Executive’s employment
will be terminated and he shall be entitled to:

 

  i. his base salary through the date of the termination of his employment;

 

  ii. other benefits for which he is eligible in accordance with applicable
plans or programs of the Company;

 

  iii. exercise any stock options granted under a stock option plan of the
Company that vested during the Term of the Agreement (and prior to his
termination date) for up to the lesser of 5 years or the amount of time left on
the option term after his termination date but not to exceed the original option
term;

 

4



--------------------------------------------------------------------------------

  iv. if during the Initial Term, the sum of US$650,000 divided by 12 and
multiplied by the number of months remaining in the Initial Term, payable on the
date 30 days following the Executive’s termination of employment;

 

  v. if during the Secondary Term, the sum of US$1,503,125 divided by 37 and
multiplied by the number of months remaining in the Secondary Term, payable on
the date 30 days following the Executive’s termination of employment.

For purposes of this Agreement, an Unauthorized Competitor means those companies
as defined in Section 5, involved in the oilfield services and equipment
business.

5. Confidentiality, Return of Property, and Covenant Not to Compete:

(a) Confidentiality: The Company agrees that at the time of execution of this
Agreement, or shortly thereafter during the Term of this Agreement, the Company
will provide Executive with Confidential Information as necessary to perform his
duties hereunder. Executive agrees that in return for this and other
consideration provided under this Agreement he will not disclose or make
available to any other person or entity, or use for his own personal gain, any
Confidential Information, except for such disclosures as required in the
performance of his duties hereunder. For purposes of this Agreement,
“Confidential Information” shall mean any and all information, data and
knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation Confidential
Information includes trade secrets, processes, formulas, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
manual, records of research, reports, memoranda, computer software, strategies,
forecasts, new products, unpublished financial statements or parts thereof,
budgets or other financial information, projections, licenses, prices, costs,
and employee, customer and supplier lists or parts thereof.

(b) Return of Property: Executive agrees that at the time of leaving the
Company’s employ, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all tangible Confidential
Information, as well as all other devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by Executive.

 

5



--------------------------------------------------------------------------------

(c) Covenant Not to Compete: Executive acknowledges that the skills, processes
and information developed at the Company are highly proprietary and global in
nature and could be utilized directly and to the Company’s detriment (or the
detriment of any of the Company’s affiliates or ventures) by several other
businesses. Executive also acknowledges that the nature of his duties and
responsibilities under the Agreement will bring him into close contact with much
of the Company’s Confidential Information, and the Company has affirmatively
agreed to provide him with Confidential Information. Accordingly, for the
consideration provided to Executive in this Agreement, Executive agrees to be
bound by the following restrictive covenants:

 

  i. During the Term, Executive shall not accept employment with or render
services to any Unauthorized Competitor as a director, officer, agent, employee,
independent contractor or consultant, or take any action inconsistent with
fiduciary relationship of an employee to his employer. In order to protect the
Company’s good will and other legitimate business interests, provide greater
flexibility to Executive in obtaining other employment and to provide both
parties with greater certainty as to their obligations hereunder, the parties
agree that Executive shall not be prohibited from accepting employment any where
in the world with any company or other enterprise except an Unauthorized
Competitor. For purposes of this Agreement, an “Unauthorized Competitor” means
any major oilfield equipment and services business, more specifically defined as
Halliburton Company, Baker Hughes Inc., BJ Services Company, Weatherford
International, CGG-Veritas and PGS, including any and all of their parents,
subsidiaries, affiliates, joint ventures, divisions, successors, or assigns.

 

  ii. Executive further agrees that during the Term, he shall not at any time,
directly or indirectly, induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures.

 

  iii.

Executive acknowledges that this restrictive covenant under Section 5, for which
he received consideration from the Company as provided in this Section 5, is
ancillary to otherwise enforceable provisions of this Agreement and that these
restrictive covenants contain limitations as to time, geographical area and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the good will or other business
interests of the Company, such as the Company’s need to protect its confidential
and proprietary information. Executive acknowledges that in the event of a
breach by Executive of these restrictive covenants, the covenants may be
enforced by temporary restraining order, preliminary or temporary injunction and
permanent injunction, in addition to any other remedies that may be available by
law. In that connection, Executive acknowledges that in the

 

6



--------------------------------------------------------------------------------

 

event of a breach, the Company will suffer irreparable injury for which there is
no adequate legal remedy, in part because damages caused by the breach may be
difficult to prove with any reasonable degree of certainty.

 

  iv. Executive further acknowledges that if his employment terminates prior to
the Term, pursuant to Section 4 (c), (d) or (e) of this Agreement, the covenant
not to compete provisions of this Agreement will extend throughout the remainder
of the Term.

(d) Employment by Affiliates: Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate. For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Netherlands Antilles corporation, (ii) any
corporation in which the shares owned or controlled directly or indirectly by
Schlumberger Limited shall represent 40% or more of the voting power of the
issued and outstanding stock of such corporation, and (iii) any other company
controlled by, controlling or under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended.

6. Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

7. Notices: For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:    Schlumberger Limited    5599 San Felipe    17th Floor   
Houston, TX 77056    ATTENTION: Gill Gordon,    Director Executive Compensation
If to Executive:    At the most recent address on file at the Company.

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

7



--------------------------------------------------------------------------------

8. Applicable Law: The validity, interpretation, construction and performance of
this Agreement will be governed exclusively by and construed in accordance with
the substantive laws of the State of Texas, without giving effect to the
principles of conflict of laws of such state.

9. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10. Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

11. No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 11, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

12. Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement or
severance agreement between the Company or any predecessor of the Company and
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation enuring to Executive of a kind elsewhere provided and
not expressly provided or modified in this Agreement.

13. Release of Claims: In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Waiver and
Release,” a form of which is attached hereto as Exhibit A. Executive
acknowledges that he was given copies of this Agreement and the Waiver and
Release on April 13, 2009, and was given at least 21 days to consider whether to
sign the Agreement and the Waiver and Release. The Company’s obligations under
this Agreement are expressly conditioned on the execution of the Waiver and
Release contemporaneously with the execution of this Agreement, and Executive’s
failure to execute and deliver such Waiver and Release, or Executive’s
revocation of the Waiver and Release within the seven day period provided in the
Release, will void the Company’s obligations hereunder.

 

8



--------------------------------------------------------------------------------

14. Section 409A Compliance:

 

  (a) If Executive is a “specified employee” for purposes of Section 409A of the
Code, and the regulations thereunder, to the extent required to comply with
Section 409A of the Code, any payments otherwise payable on account of the
Executive’s separation from service pursuant to Section 3(c) or 4(e) which are
deferred compensation subject to Section 409A of the Code shall not commence
until one day after the day which is six (6) months from the date of
termination.

 

  (b) This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in the
least restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 9th day of June, 2009, but effective as of the day and year first
above written.

 

SCHLUMBERGER LIMITED By   /s/ Gill Gordon  

Director Executive Compensation

 

EXECUTIVE

  /s/ Dalton J. Boutte

 

9